Title: Benjamin Harrison to Virginia Delegates, 31 May 1783
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen
Virginia in Council May 31st. [1783].
A few days ago an Express from Baylors Regiment delivered the enclosed by which you will [find] they have mutinied and the [Cause] they assign for their conduct. General Morgan & two of the Supernumerary Officers of the Corps were sent the n[e]xt Day to meet them & carry them to Winchester, which [w]e understand from Doctor L[e]e was agreeable to the determination of Congress who proposed to order th[em into t]he State to be [dis]banded; you will please [to la]y the Letter before them for their Directions. I wrote to the Mutineers and sharply reprimande[d] them for their conduct but promised in consideration of their past Services to overlook it as far as it related to me. They are really a band of heroes who have performed great & meritorious Services, and I am Satisfied would not have taken this rash Step if their Sufferings had not been very great. [En]closed you have an open Letter [to] Coulougnac & co. in answer to one [wro]te to you which youl please to forward with the one to Mr. Mazzie.
I am with great respect Gentlemen Your mo: ob: Humble Servant
Benj: Harrison
P. S. You have inclosed a resolve of the Genl Ass[embly app]roving of a Tre[aty of Com]merce N. C.
